Smith, J.
In a statutory proceeding to condemn a vehicle illegally employed in the transportation of intoxicating liquors, where the owner of the vehicle had conditionally sold it, but, under the terms of a series of notes given in payment for the vehicle, title was in each note reserved in the vendor until full payment of the purchase-money should be made, the mere fact that none of the notes except the last one of the series had been attested as required by law or *431recorded would not defeat the seller’s claim of title under his reservation. See Shrouder v. Sweat, 148 Ga. 378 (96 S. E. 881); Whites v. State, 23 Ga. App. 174 (98 S. E. 171); Armington v. State, ante, 75 (100 S. E. 15). Therefore the court (who was acting both as judge and jury) erred in holding that because of this omission none of the notes except the last one of the series constituted a lien on the vehicle.
Decided November 19, 1919.
Condemnation; from city court of Madison—Judge Anderson. January 22, 1919.
Williford & Lambert, for plaintiff in error.
A. G. Foster, solicitor, contra.
2. There was no evidence produced on the trial tending to show that the vendor participated in the criminal enterprise or had any notice that the vehicle was to be used in the transportation of intoxicating liquor.

Judgment reversed.


Jenlcins, P. J., and Stephens, J., concur.